IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMES PARKER,                                : No. 92 EM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to the extent

it seeks a writ of mandamus, are GRANTED. The Court of Common Pleas of

Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filings within 90

day. Finally, the Prothonotary is DIRECTED to serve this order on the President Judge

of the Court of Common Pleas of Philadelphia County.

      Justice Mundy did not participate in the consideration or decision of this matter.